                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

CLARENCE STALLWORTH,                       )
individually and on behalf of all others   )
similarly situated,                        )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   )      Case No. 4: 19 CV 2399 RWS
                                           )
MEDICAL DATA SYSTEMS, INC.,                )
                                           )
           Defendant.                      )

                         MEMORANDUM AND ORDER

      As discussed with counsel during today’s status conference,

      IT IS HEREBY ORDERED that the Court will hold a telephone status

conference with the parties on March 4, 2020 at 10:00 a.m. Plaintiff’s counsel

will be responsible for placing the conference call and shall have all parties on

the line before contacting the Court at 314-244-7430. The parties shall not

provide the Court will a call-in number or passcode for the conference.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 20th day of February, 2020.
